Citation Nr: 1512311	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  09-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for sleep apnea, including as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1967 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2008, March 2009, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford Connecticut.  The January 2008 rating decision, in pertinent part, granted service connection for posttraumatic stress disorder (PTSD).  The issue of entitlement to a TDIU stems from this initial grant of service connection.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The March 2009 rating decision denied service connection for sleep apnea.  The April 2012 rating decision denied entitlement to a TDIU.  

In January 2014, the Board, in pertinent part, (1) remanded the issue of service connection for sleep apnea and (2) found that, because the Veteran had not expressed disagreement with the April 2012 rating decision, the issue of entitlement to a TDIU was not in appellate status.  However, in January 2013, the Veteran filed a timely notice of disagreement with the April 2012 rating decision.  A statement of the case was issued and the Veteran filed a substantive appeal (on a VA Form 9), perfecting the appeal to the Board.  

Further, in September 2014, the United States Court of Appeals for Veterans Claims (Court) partially vacated the Board's January 2014 decision pursuant to a Joint Motion for Partial Remand.  The Veteran explicitly abandoned the appeal with regard to the issue of a higher initial disability rating for PTSD.  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision to the extent that it did not address whether the issue of entitlement to a TDIU was properly before the Board.  The parties agreed that the Board had failed to acknowledge the procedural requires of VA Fast Letter 13-13 (where a veteran files a notice of disagreement with a rating decision and, while the appeal is pending, raises the issue of a TDIU due to the disability on appeal, and a rating decision denies TDIU, the matter of TDIU is part of the pending appeal) or the Court's precedent in Manlincon v. West, 12 Vet. App. 238 (1999).   

In June 2011, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The March 2014 VA examiner noted a 2001 VA treatment record reflecting a report by the Veteran's spouse that she witnessed apneas and snoring.  This VA treatment record has not been associated with the claims file.  

Further, it appears that the Veteran was awarded disability benefits by the Social Security Administration (SSA).  In a March 2013 written statement, the Veteran indicated he was receiving SSA disability benefits.  A January 2015 private individual unemployability assessment notes that SSA determined the Veteran to be totally disabled due to PTSD and hepatitis C in 2009.  While the June 2014 statement of the case notes review of SSA records, these records do not appear to have been associated with the claims file. The Board cannot rule out a reasonable possibility that the SSA records are relevant to the current appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim); 38 C.F.R. §3.159(c)(2).  

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claim for service connection for sleep apnea currently on appeal because a hypothetical grant of the pending service connection claim could significantly change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to sleep apnea, specifically the 2001 VA treatment record noting a report by the Veteran's spouse that she witnessed apneas and snoring.

2.  The AOJ should request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as all medical records relied upon concerning that claim.  All records/responses received should be associated with the claims file.

3.  Then, readjudicate the appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claim of entitlement to a TDIU is inextricably intertwined with service connection claim for sleep apnea; therefore, consideration of this issue should be deferred until the intertwined issue is either resolved or are prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




